Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.26F

SIXTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

SCHEDULE AMENDMENT

 

This Sixth Amendment (the “Amendment”) is made by and between CSG Systems, Inc.,
a Delaware corporation (“CSG”), and Charter Communications Operating, LLC, a
Delaware limited liability company (“Customer”).  CSG and Customer entered into
that certain Consolidated CSG Master Subscriber Management System Agreement
effective as of August 1, 2017 (CSG document no. 4114281) (the “Agreement”), and
now desire to amend the Agreement in accordance with the terms and conditions
set forth in this Amendment.  If the terms and conditions set forth in this
Amendment shall be in conflict with the Agreement, the terms and conditions of
this Amendment shall control.  Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement.  Upon execution of this Amendment
by the parties, any subsequent reference to the Agreement between the parties
shall mean the Agreement as amended by this Amendment.  Except as amended by
this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

WHEREAS, Customer has previously purchased and CSG has provided the Front
Counter application (“Front Counter”) for Customer’s use, pursuant to the
Agreement; and

 

WHEREAS, CSG and Customer agree that payment terms and support services for
Front Counter are variously identified and more particularly described in the
Agreement, as “Front Counter Receipt Printing Application” and “Front Counter
Enhancement,” respectively, described in Schedule F, “Fees,” "CSG Services,"
Section X, "Custom Implementation Services," subsections B. and C. of the
Agreement; and

 

WHEREAS, Customer has requested and CSG has agreed to provide modifications to
Front Counter and related support services such that the functionality of Front
Counter will include cash drawer functionality, card reader and check scanner
capabilities.

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficient of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date (as defined below).

 

1.     The parties agree to amend the Front Counter Application monthly support
fees and payment terms.

 

2.     As a result, Schedule F, “Fees,” "CSG Services," Section X, "Custom
Implementation Services," subsections B. and C. of the Agreement shall be
deleted in their entirety and replaced with the following:

 

1.  CSG SERVICES

 

X. Custom Implementation Services

 

 

B.

Front Counter Application

Description of Item/Unit of Measure

Frequency

Fee

1.Implementation, Set-up, Configuration, and Testing (Note 1)

********

*****

2.******* Support Fees (Note 2) (Note 4) (Note 5)

*******

$********

3.Front Counter VDI Enhancement

 

 

a.VDI Enhancement Implementation Fee

********

*****

b.Front Counter VDI Enhancement (Note 3) (Note 4) (Note 5)

*******

$********

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

Note 1: Implementation, Set-up, Configuration and Testing services and the
associated fees shall be mutually agreed upon in a Statement of
Work.  Reimbursable Expenses are additional.

Note 2: ******* Support Fees include *********** (**) ***** of support *******
for receipt printing core functionality, cash drawer, credit card reader and
check scanner.

Note 3: CSG shall provide **** (*) ***** of support ******* for the Front
Counter VDI Enhancement.

Note 4: For purposes of clarification, **** (*) ***** of ******* support for VDI
Enhancement is in addition to the *********** (**) ***** of ******* support
provided by CSG to Customer for the initial Front Counter Application as
provided in Section 2 of the table above (collectively, the monthly support
***** referenced in this Note 4 are the “Support *****”).  For example, the
resulting maximum combined total ******* Support ***** for the Front Counter
Application will be *********** (**) *****.  

Note 5: The Support ***** are not cumulative on a ***** to ***** basis.  Support
***** not used in any ***** will not be carried over to any succeeding *****.
Support ***** requested by Customer in any *** (*) ***** that will result in the
need for ***** in excess of the Support ***** will require CSG and Customer to
execute a separate Statement of Work or letter of authorization describing
support services in such ***** and the related fees at Customer's then-current
technical services fees rate.  Support ***** may be terminated by Customer upon
***** (**) ***** prior written notice (email is sufficient) to CSG, with no
right of refund of any fees paid.

 

 

C.

Reserved

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  SVP - Billing Strategy and Operations

 

Title:  SVP, Secretary & General Counsel

 

Name:  Mike Ciszek

 

Name:  Gregory L. Cannon

 

Date:  10/9/17

 

Date:  10/16/17

 

 